Citation Nr: 1816302	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, including as a result of exposure to herbicide agents in service and as secondary to service-connected lung cancer.  

2.  Entitlement to an initial disability rating in excess of 30 percent for lung cancer, status post lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  He served in the Republic of Vietnam from June 1966 to December 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014 and March 2017, the Board remanded the case for further development.  


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, requesting to withdraw the appeal of the claims seeking service connection for a respiratory disability and an increased rating for lung cancer, status post lobectomy.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a respiratory disability and an increased rating for lung cancer, status post lobectomy, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claims seeking service connection for a respiratory disability, to COPD and emphysema and an increased rating for lung cancer, status post lobectomy; hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, in February 2018 written correspondence, submitted by the Veteran's representative, the Veteran requested to withdraw his appeals of these claims.  The Board finds that the Veteran's withdrawal of his appeals was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeals of these claims and they are dismissed.


ORDER

The appeal with regard to the claim for service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, including as a result of exposure to herbicide agents in service and as secondary to service-connected lung cancer, is dismissed.  

The appeal with regard to the claim seeking a rating in excess of 30 percent for lung cancer, status post lobectomy, is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


